Citation Nr: 1302868	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to May 1970, to include service in Vietnam.  He was awarded the Combat Action Ribbon in connection with his Vietnam service. 

This matter arises from RO decisions dated in October 2008 and June 2009.  The appellant and his wife presented sworn testimony in support of his claim during a March 2010 hearing before a Decision Review Officer, and again during a November 2010 hearing before the undersigned Veterans Law Judge.  He submitted additional documentary evidence, along with a signed waiver of initial RO review at the time of the November 2010 hearing. 

The Board denied the appellant's claim in an April 2011 decision finding that the character of his discharge was a bar to VA benefits.  However, the appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In June 2012, the Court granted a Joint Motion for Remand, and remanded the matter for action consistent with the terms of the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant served with the United States Marine Corps, including service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  He contends that the character of his discharge from active service was upgraded from undesirable to under honorable conditions in July 1977.  He alternatively contends that VA should recognize his service as of a sufficiently high character to support the payment of VA monetary benefits, based upon the Combat Action Ribbon which he was awarded, and the mental trauma and anguish he sustained in Vietnam. 

As briefly alluded to in the introduction section, the Board denied the appellant's claim in an April 2011 decision finding that the status of appellant's discharge under conditions other than honorable barred him from entitlement to receipt of VA benefits.  The Board noted a September 1977 upgrade in the status of the appellant's discharge to "Under honorable conditions," but noted that an honorable or general discharge issued prior to October 8, 1977, under the authority of the Department of Defense's (DOD's) Special Discharge Review Program effective April 5, 1977, does not set aside a bar to benefits, unless a discharge review board established under 10 U.S.C. § 1553  determines on an individual case basis that the discharge would be upgraded. 38 C.F.R. § 3.12 (f)(h).  The Board further noted that a May 1978 letter to the appellant from the Navy Discharge Review Board, acting under the authority of Public Law 95-126, performed a preliminary individual case review and noted that, "As a result of this review, the Board has made a preliminary determination that you would not qualify for upgrading under the new, uniform standards for discharge review.  The character of discharge, General or Honorable that you received from the previous review under the DOD-Special Discharge Review Program has not been changed." The Board interpreted the letter from the Department of the Navy as showing that the prior undesirable discharge was either reinstated, or remained in effect. 
 
The Board noted that during service the appellant was AWOL from September 11, 1967 to September 12, 1967; from November 9, 1968 to November 13, 1968; from June 18, 1969 to December 20, 1969, a period in excess of 180 days; and again from March 17, 1970 to April 22, 1970; and that no valid excuse is shown in the record.  The appellant negligently shot and killed a fellow Marine during an unlawful game of Russian roulette in July 1968. Also, there was no evidence that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances to warrant the prolonged unauthorized absence from service.  Finally, the Board determined that the actions that led to the appellant's discharge from service in May 1970 constituted willful and persistent misconduct. 


Subsequently, however, the Court vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand.  The Joint Motion noted that even though the Board found that the service treatment records did not indicate any evidence of the appellant being insane during his military service, the service treatment records were not in the file and there was no formal finding of unavailability noting that any further efforts to obtain the appellant's service treatment records would be futile.  See Joint Motion for Remand to the Board, pp. 2-4.  The Joint Motion further noted that in light of a September 2009 response from the service department: "Prior VA 3101 response furnished to <<Phoenix Arizona>> on <<08/06/2008>> under <<26677385>> contained SMRs.", the appellant's service treatment records might, in fact, be available. Id. at 3-4.  The Joint Motion also noted that after either the service treatment records were obtained or a formal finding of unavailability was made, the Board should consider whether a medical opinion was warranted to determine whether the appellant was insane during his military service.  Id. at 4.

Pursuant to the Joint Motion, additional efforts should be made on remand to determine the location of the appellant's service treatment records.  It appears that the NPRC response indicates that the appellant's service treatment records had already been forwarded to the Phoenix RO, but this is not clear.  There also is no notation of any follow-up efforts or note as to whether the RO had the service treatment records or whether additional efforts were made to obtain the records.  If the records cannot be located, then the RO should make a formal finding of unavailability of these records and notify the appellant of what further steps VA will make regarding his claim.

After conducting this further development regarding the appellant's service treatment records, the RO also should provide for a VA medical opinion with a psychologist or psychiatrist to determine whether based on a review of the records contemporaneous to the appellant's service, the appellant was shown to be insane at the time of his military service and the acts committed therein which lead to his other than honorable discharge.

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2012); Zang v. Brown, 8 Vet. App. 246 (1995); VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955 (1997). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000). When determining whether an appellant was insane at the time of a committed offense, VA is required to base its decision on all the evidence procurable relating to the period involved. 38 C.F.R. § 3.354(b).

The appellant testified during both 2010 hearings that he had been drinking and abusing drugs in Vietnam and when he went AWOL upon return from Vietnam.  Additionally, he has submitted an October 2010 statement from a VA psychiatrist to the effect that he and his friends were experiencing the effects of trauma and depression, when he was playing Russian Roulette, and that he subsequently went AWOL for 180 days on account of having been so traumatized by his friend's death.  

The above factors should be considered by the VA psychologist or psychiatrist who provides an opinion in this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain copies of the appellant's complete service treatment records for his period of service from December 1966 to May 1970.  Note the response from the NPRC in September 2009: "Prior VA 3101 response furnished to <<Phoenix Arizona>> on <<08/06/2008>> under <<26677385>> contained SMRs."   Document any additional attempts to obtain the service treatment records and indicate in any additional requests that a response is required.  If efforts to obtain these records are unsuccessful, make a formal finding of unavailability documenting all efforts to obtain the records.  Also, notify the appellant and describe any further action to be taken by the RO with respect to the claim.

2.  After conducting the additional development concerning the service treatment records, arrange for a medical opinion to be provided by a VA psychologist or psychiatrist.  The claims file must be made available to, and reviewed by, the psychologist or psychiatrist.

Any available service treatment records should be reviewed.

The personnel records also should be reviewed including the numerous military infractions, including being AWOL on multiple occasions from September 11, 1967 to September 12, 1967; November 9, 1968 to November 13, 1968; June 18, 1969 to December 20, 1969; and March 17, 1970 to April 22, 1970; being declared a deserter in October 1969, and his parents, as his next of kin, were notified of his presumed death; and pleading guilty to a "negligent shooting" when he shot and killed a fellow Marine during a game of Russian Roulette in July 1968 in Vietnam.  
 
The psychologist or psychiatrist should review the plea document, which the appellant signed in April 1970.  Also note, the statement from the appellant's commanding officer: "[The appellant's] record clearly demonstrates his inability and unwillingness to accept the responsibilities demanded of a Marine.  He has an apathetic attitude, and he possesses no motivation towards remaining in the Marine Corps.  I feel that further retention of [the appellant] would be of no benefit to the Marine Corps or to the individual; and therefore I recommend that he be discharged with an Undesirable Discharge for the Good of the Service."

The psychologist or psychiatrist should consider the appellant's testimony during both 2010 hearings that he had been drinking and abusing drugs in Vietnam and when he went AWOL upon return from Vietnam.  The psychologist or psychiatrist also should review the lay statements asserting that his episodes of misconduct were caused, at least in part, by the cognitive and emotional problems he developed in the military. 

In addition the psychologist or psychiatrist should review the October 2010 medical statement from Dr. M., a VA psychiatrist, who indicated that the appellant and his friends were experiencing the effects of trauma and depression, when he was playing Russian roulette, and that he subsequently went AWOL for 180 days on account of having been so traumatized by his friend's death.  

After carefully reviewing this information, the psychologist or psychiatrist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant was insane during the acts committed during his military service based on the evidence contemporaneous to the events in service. 

As a reference, for VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2012); Zang v. Brown, 8 Vet. App. 246 (1995); VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955 (1997). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000). 

The psychologist or psychiatrist must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

3.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the appellant a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

